Title: To George Washington from Joseph Anderson, 2 November 1796
From: Anderson, Joseph
To: Washington, George


                        
                            
                            Sir 
                            State of Tennessee Jefferson County 2nd November 1796
                        
                        Impress’d with that deference with which from a Very early period of my life—I
                            have been taught to Venerate and respect, your great and exalted Charecter—permit me—once
                            more (perhaps for the last time) to adress you.
                         The great the important
                            era, which will e’er long deprive the Citizens of the United States—of the Patronage to which they have been long accustomed; and under
                            which they have become, a great, free, and independant people—will I fear from the
                            disposition, that too evidently prevails in our public Councils—prove distructive of the
                            happiness and dignity of our riseing Republic—The adress great Sir with which you have
                            favord the american people Contains precepts, and a train of reasoning, which cannot fail to
                            impress the mind, of every thinking Citizen—Those precepts being Supported by your example,
                            dureing an arduous administration; may perhaps, preserve some degree of Political Unanimity, in the General Government, dureing the
                            remainder of your days, which may the Author of our being greatly
                            prolong. But even upon that ground I have my fears—party I doubt, hath
                            already taken too deep a root—It hath even extended its baneful influence, to the infant
                            State of Tennessee—A leading Charecter of this Country—and who is now one of the
                            Senators—when pressing some of the most influential Men to agree, to become a Member State
                            of the General Government—gave as a Cogent Political reason, that
                            it wou’d give the Southern interest the ballance of power in the Senate—Such sentiments thus inculcated, are of pernecious consequence in
                            every Government, they teach the Citizens of one State, to View with a Jealous eye, those of
                            another, as possessing interests directly repugnant—and those Sentiments being Nurtur’d, among the Citizens, of the respective States—they are
                            carried from thence, into the General Government—The Charecter above alluded to, hath already
                            established a most decided party in this State, in favor of those Sentiments—It gives me
                            Sensible pain, when I contemplate the injury that Such Conduct, (if not check’d) must one
                            day bring upon my Country—Tis now upwards of twenty years, since I engaged in its
                            Service—though then young, I considerd the States, as haveing but one Common interest—that
                            Series of Observation, hath confirm’d me, in my former Opinion; and I am now firmly convinc’d,
                            that naught but Unanimity, can long preserve, our Consolidated existance—With Sorrow I
                            behold, almost all the great officers of this State, of a party—establishd by the influence
                            and designs of one man—and yet not content—I have Solid reason to believe, that the same man
                            (and who is now a Senator) means if practicable, to procure another Gentleman of the same
                            party, to be appointed District Judge of this State—There are too persons I am told in
                            Contemplation—one of them is a young man, now about five and twenty—whose name is
                            Claibourne—and who about three years ago—wrote as a Clerk in Mr Becklys office—The other is
                            a Gentleman of the Bar, who hath been Sometime in practice, in this Country—of the name of
                            Rhea—a decided party man—and under the immediate influence, of the Charecter above Mention’d,
                            one of those two persons, is if possible to be appointed District Judge—in exclusion of Judge
                            Campbell—To whom, it hath been Supposed, the appointment might probably be given, he
                                haveing been the Seneor Territorial Judge—against him nothing can be
                            Objected, but his haveing been rigid, in the execution of the Laws, and in Supporting the
                            Treaties of the United States, when a Judge—and a man of such a Charecter, will in my
                            Opinion, best Suit the Meridian of this Country—In the Judiciary, Judge Campbell has
                            already been tryed—and I think him much better qualifyed to fill that important appointment,
                            than either of the Gentlemen, of whom I have Spoken—I must crave your pardon Great Sir, for
                            presuming to Suggest to you a Single Idea, upon the Subject of any
                            appointment—And had I not seen your late adress to the Citizens of
                            America, I shoud not have dar’d to adress you, a line upon the Subject—but impress’d as I am,
                            with the Justice of its precepts, and the Solidity of reasoning therin Containd; and
                            intending to pass the remainder of my days in this Country; I feel myself call’d upon, to
                            give if possible a check to the rageing disposition of party—by Suppressing it in States, it
                            may be a means of preserving harmony in those little Republics—and thereby lessen its
                            influence in the Grand Councils of the Nation. with Sincere wishes, for your Temporal and
                            eternal happiness I am with great Respect—your most obedt Servt
                        
                            Jos: Anderson
                            
                        
                    